EXAMINER'S AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Applicant’s arguments have overcome the 112(a) rejection of the claims and the filing of a valid terminal disclaimer has overcome the no statutory double patenting rejection of the claims.
	Furthermore, DeVolk (U.S. Patent # 5,389,408) teaches a process for heating particle material wherein electromagnetic field of energy was applied to a layer of powder which caused eddy currents to be generated in the particles thereby heating the particles until at least some of them melted. However, DeVolk does not teach or suggest having applied an alternating magnetic field to the powder layer and having measured a reflected power of the applied alternating magnetic field.
	Baker (U.S. Patent # 8,172,126) teaches having heated powder material by applying an alternating magnetic field to a layer of powder to heat and melt the powder. However Baker does not teach or suggest having measured a reflected power of the applied alternating magnetic field.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1 through 6 have been allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.